NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

         GEORGE DIMITRIOS SKRETTAS,
                  Petitioner

                           v.

     DEPARTMENT OF VETERANS AFFAIRS,
                  Respondent
            ______________________

                      2015-3228
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0752-15-0099-I-1.
                ______________________

                Decided: March 10, 2016
                ______________________

   GEORGE DIMITRIOS SKRETTAS, Ann Arbor, MI, pro se.

    SARAH CHOI, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for respondent. Also represented by BENJAMIN C.
MIZER, ROBERT E. KIRSCHMAN, JR., REGINALD T. BLADES,
JR.
                 ______________________

     Before TARANTO, CLEVENGER, and HUGHES, Circuit
                       Judges.
2                                           SKRETTAS   v. DVA



HUGHES, Circuit Judge.
    George Skrettas appeals from the final order of the
Merit Systems Protection Board dismissing his appeal for
lack of jurisdiction. Because the Board did not err in
finding that Mr. Skrettas waived his appeal rights in a
prior settlement agreement, we affirm.
                             I
    On August 12, 2011, Mr. Skrettas was terminated
from his position as a registered respiratory therapist at
the Department of Veterans Affairs (VA) for unsatisfacto-
ry performance. Mr. Skrettas filed a complaint for har-
assment/hostile work environment, which he appealed to
the Merit Systems Protection Board (Board). The matter
was resolved by an October 2011 settlement agreement,
under which the VA agreed to rescind Mr. Skrettas’s
removal and convert the action to a voluntary resignation.
Respondent’s Appendix (R.A.) 29–30.            In exchange,
Mr. Skrettas withdrew his appeal and agreed to “waive[]
any and all rights and claims arising from the facts of the
[] MSPB Appeal and EEO Complaint in any other forum,
including but not limited to . . . the Merit Systems Protec-
tion Board.” Id. at 29–30. The Board dismissed the
appeal in light of the settlement agreement, and notified
the parties that the agreement is not subject to Board
enforcement.
     Several years later, in November 2014, Mr. Skrettas
filed a second Board appeal, this time alleging that the
August 2011 termination was in retaliation for whistle-
blower activity.     Id. at 6.    The Board dismissed
Mr. Skrettas’s appeal for lack of jurisdiction because it
found that he had waived his appeal rights in the October
2011 settlement agreement. Id. at 8.
    Mr. Skrettas appeals the Board’s dismissal for lack of
jurisdiction.  We have jurisdiction under 28 U.S.C.
§ 1295(a)(9).
SKRETTAS   v. DVA                                         3



                             II
    We may only hold unlawful and set aside any agency
action, findings, or conclusions found to be “(1) arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with law; (2) obtained without procedures
required by law, rule, or regulation having been followed;
or (3) unsupported by substantial evidence.” 5 U.S.C.
§ 7703(c). Whether the Board has jurisdiction to adjudi-
cate an appeal is a question of law, which we review de
novo. Forest v. Merit Sys. Prot. Bd., 47 F.3d 409, 410
(Fed. Cir. 1995). We are bound by the Board’s factual
findings on which a jurisdictional determination is based
unless those findings are not supported by substantial
evidence. Bolton v. Merit Sys. Prot. Bd., 154 F.3d 1313,
1316 (Fed. Cir. 1998).
     Mr. Skrettas asserts that he entered into the agree-
ment under “duress of false charges” because the VA
failed to convert his termination to a voluntary resigna-
tion in a timely manner. Pet. Br. 2–4. The government
contends that the plain language of the agreement makes
clear that Mr. Skrettas entered into the agreement freely
and voluntarily. Resp. Br. 11.
    We agree with the Board’s determination that
Mr. Skrettas’s waiver of appeal rights is enforceable. R.A.
8. The settlement agreement states that both parties
entered into the agreement “freely and voluntarily with
no unwarranted duress or undue influence from any
person or source.” Id. at 31. Mr. Skrettas agreed that he
“thoroughly reviewed the entire Agreement and under-
stands its provisions.” Id. at 30. Therefore, we find that
Mr. Skrettas entered into the settlement agreement
voluntarily, and was not under duress or undue influence.
See McCall v. United States Postal Serv., 839 F.2d 664,
667–69 (Fed. Cir. 1988); Mays v. United States Postal
Serv., 995 F.2d 1056, 1059 (Fed. Cir. 1993).
4                                         SKRETTAS   v. DVA



    Because Mr. Skrettas waived his appeal rights, the
Board properly dismissed Mr. Skrettas’s appeal for lack of
jurisdiction. Accordingly, we affirm the Board’s judg-
ment.
                      AFFIRMED
    No costs.